 

Law OFFICES

KRAMON & GRAHAM, P.A. Pe

U5 F.t7° Peque gy
One South STREET we BE he tts

q : . Pe
SyITE 2600 via fos center
LTIMORE, MARYLAND 21202-32061 . un.
Ba RE, Mar PUIG JUH 12 PH 3: 06
CHRISTOPHER C. JEFFRIES TELEPHONE: (410) 752-6030 E-Mait
Direct DiaL FACSIMILE: (410) 539-1269 , co. er ejettries@kg-law.com
(410) 347-7412 Ai. Liszt = Direct FacsiMice
www. kramonandgraham.com Toten tt Seis (410) 361-8216

BY ene LI

"3

mreme
ra

t

June 12, 2019
VIA HAND DELIVERY
The Honorable Ellen L. Hollander
United States District Court for the District of Maryland
United States Court House

101 West Lombard Street
Baltimore, Maryland 21201

Re: Tara Grim v. Baltimore Police Department, et al.

United States District Court for the District of Maryland
Case No. 1:18-cy-03864-ELH
Dear Judge Hollander:

I write regarding the above-captioned matter to inform the Court that neither I nor
my firm represents Marcos A. Paul.

On February 14, 2019, I received a letter from the City of Baltimore's Department
of Law assigning my firm to represent Mr. Paul. On that date, I also received a copy ofa
letter directed to Mr. Paul at a Maryland address indicating that Mr. Paul may elect to
have his assigned counsel represent him, or select counsel of his choosing. Since that
date, I have tried on multiple occasions — via phone, letter, and text message — to contact

Mr. Paul to determine whether he wants me and my firm to represent him in this case.

Mr. Paul has never responded to these communications.

18194/22/03017121.DOCXvI
 

 

The Honorable Ellen L. Hollander
June 12, 2019
Page 2

Given that I have not been authorized by Mr. Paul to enter an appearance, I did not

file any response to Plaintiffs Motion to Reissue Summons and Extend Time for Service

 

of Process (ECF 21), in which Plaintiff's counsel wrote that my firm and I were counsel
to Mr. Paul (id, at 9 9). As noted in Plaintiff's motion, I did, however, acknowledge :
receipt of Plaintiff's request to waive service and informed Plaintiff's counsel that I was
not authorized to do so.
Now that Plaintiff has filed a request for default (ECF 31, filed June 10, 2019),
which states that I have been involved, purportedly on behalf of Mr. Paul, in this matter
since at least February 26, 2019, id. at § 16, I am writing to clarify that that is not the
case.
In short, I remain happy to represent Mr. Paul if he were to authorize me to do so,
but I cannot do so without his consent. Please let me know if Your Honor requires any
additional information or has any questions.

Respectfully,

Christopher C. Jeffries f

(Fed. Bar. No. 28587)

CCH cj

cc: Christopher R. Lundy, Esquire (via email and first class mail)
Alexa E. Curley, Esquire (via email and first class mail)
Jason G. Downs, Esquire ( via email and first class mail)
Tiffani S. Collins, Esquire (via email and first class mail)
Marcos A. Paul (via first class mail)

18194/22/03017121. DOCKv1]

 
